                        UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF MISSOURI
                              EASTERN DIVISION

In re:                        )
                              )
DIRECTORY DISTRIBUTING        )
ASSOCIATES, INC.,             )
                              )
_____________________________ )
                              )
ERVIN WALKER, et al.,         )
                              )
     Plaintiffs,              )
                              )
     v.                       )                Case No. 4:17CV1229 HEA
                              )
DIRECTORY DISTRIBUTING        )
ASSOCIATES, INC., et al.,     )
                              )
     Defendants,              )

                    OPINION, MEMORANDUM AND ORDER

         This matter is before the Court on Plaintiffs’ Motion to Withdraw Reference,

[Doc. No. 1]. Defendants oppose the Motion. The Court conducted a hearing on

the Motion on January 16, 2019. For the reasons set forth below, the Motion will

be granted.

         The relevant procedural background is set forth in the pleadings and

summarized below:

         On October 14, 2016, Debtor Directory Distributing Associates, Inc.,

(“DDA”), filed voluntary petitions for relief under Chapter 11 of the Bankruptcy
Code in the Bankruptcy Court for the Eastern District of Missouri. On November

23, 2016, DDA filed a Notice of Removal with the Bankruptcy Court for the

Southern District of Texas seeking the removal of the state court action Walker, et

al. v. Directory Distributing Associates, Inc. et. al., cause number 2011-50578, in

the 269th District Court of Harris County, Texas to the Bankruptcy Court for the

Southern District of Texas. This removed action is one part of a Fair Labor

Standards Act collective action, both parts of which originally were filed with the

Texas state court. The other part of the collective action was proceeding in the

Northern District of California until the proceedings were stayed.

      The cases began in 2011, when the original plaintiff, Ervin Walker, filed his

lawsuit in Harris County District Court. Mr. Walker, and other plaintiffs who

joined the action, alleged violations of the Fair Labor Standards Act based on a

refusal by DDA and AT&T—their alleged joint employers—to compensate them

in the manner required by federal wage and hour laws. In 2012, the state court

conditionally certified a nationwide collective action and allowed similarly situated

individuals from across the country to opt into the lawsuit. Thousands of additional

plaintiffs opted in and joined the Texas case.

      In 2013, the state court, based on a state multiparty venue statute, granted

defendants’ request to dismiss more than 15,500 opt-in plaintiffs who neither lived

nor worked in Texas. In late 2013, plaintiffs took an accelerated appeal of that


                                          2
decision, and the district court stayed enforcement of its order pending resolution

of that appeal. The appellate process lasted until April 1, 2016, when the Texas

Supreme Court denied review of the appellate decision affirming the state district

court’s order. Approximately one month later, a second suit was filed against these

same defendants in the United States District Court for the Northern District of

California, in the case styled James Krawczyk, et al. v. Directory Distributing

Associates, Inc. and AT&T Corp., Cause No. 3:16-cv-02531-vc.

      The Krawczyk matter encompasses the non-Texas opt-in plaintiffs dismissed

from this case, as well as certain Texas-based plaintiffs seeking damages for the

later time period encompassed by that case. The AT&T entities and DDA filed

motions to dismiss plaintiffs’ claims pursuant to Fed.R.Civ.P. 12, raising

procedural as well as substantive FLSA issues. Plaintiffs filed their Responses to

these motions. Defendant AT&T Corp. filed a Reply in Support of AT&T Corp.’s

Motion to Dismiss. On December 1, 2017, Judge Chhabria addressed these

motions with the parties and subsequently issued his decision on December 9,

2017, substantially denying the motions.

      Discovery in these cases is still ongoing. The unusual procedural history and

the complex web of corporate affiliations among DDA, AT&T, and AT&T’s

subsidiaries have already raised a number of complex factual and legal issues. The

substantive factual and legal issues involve the application and interpretation of the


                                           3
FLSA and its regulations, such as whether the delivery workers were improperly

classified by Defendants as independent contractors.

      In their Motion, Plaintiffs argue that withdrawal is appropriate under both

the mandatory and discretionary provisions of 28 U.S.C. § 157(d). They argue that

mandatory withdrawal is required for Plaintiffs’ claims arising under the Fair

Labor Standards Act, 29 U.S.C. § 201 et seq. because absent withdrawal, the

Bankruptcy Court would be impermissibly required to resolve federal law

regulating organizations and activities affecting interstate commerce.

      In relevant part, 28 U.S.C. § 157(d) states, “[t]he district court shall, on

timely motion of a party, so withdraw a proceeding if the court determines that

resolution of the proceeding requires consideration of both title 11 and other laws

of the United States regulating organizations or activities affecting interstate

commerce.” In support of mandatory withdrawal of the FLSA claims, Plaintiffs

allege:

             the factual and legal claims as well as any defenses raised may be
      adjudicated only by and through interpreting the FLSA and its various
      regulations as well as the administrative and judicial determinations and
      rulings of the FLSA. Plaintiffs who were hired as delivery workers to deliver
      telephone directories allege that Defendants misclassified them as
      “independent contractors” when they were, in fact, “employees” as defined
      by the FLSA. Specifically, Plaintiffs seek the remedies afforded them under
      the FLSA for such misclassification, that being the recovery of the minimum
      wage rate of pay established pursuant to the FLSA for all hours worked
      during a work week and the overtime wage rate for all hours worked above
      forty hours in a work week. To resolve this litigation, the Court and the jury
      must determine whether Plaintiffs were “employees” or “independent
                                           4
      contractors” as such characterizations are defined by the FLSA and its
      interpretations. The fact-finder must evaluate such factors as (1) the degree
      of control exercised by the employer over the workers, (2) the workers’
      opportunity for profit or loss and their investment in the business, (3) the
      degree of skill and independent initiative necessary to perform the work, (4)
      the duration of the working relationship, and (5) the extent to which work is
      an integral part of the employer’s business. See Brock v. Superior Care, Inc.,
      840 F. 2d 1054 (2nds Cir. 1988); See also Mednick v. Albert Enterprises,
      Inc., 508 F.2d 297, 303 (1975) (Court considers economic reality of worker
      rather than mere label; where economic reality is that worker is not and
      never was independently in business for himself, label of independent
      contractor will not relieve employer of liability under Fair Labor Standards
      Act.)

             [T]the issue of whether plaintiffs are “employees” as defined by the
      FLSA or “independent contractors” not subject to the FLSA’s protections is
      hotly contested. Additionally, defendants contest whether the opt-in
      plaintiffs are “similarly situated,” an issue that will require analysis and
      interpretation of case law that has evolved in interpreting this statute…
      Defendants specifically contest that plaintiffs and the opt-in plaintiffs are
      “employees rather than “independent contractors,” that plaintiffs are entitled
      to damages, that plaintiffs have any damages, that plaintiffs’ damages are
      barred by the statutes of limitations, which would require potentially an
      analysis of equitable tolling, whether the defendants’ actions were willful,
      whether defendants acted in “good faith” and, of course, whether plaintiffs
      and opt-in plaintiffs were similarly situated such that they are entitled to
      bring a collective action. The Court will be required to analyze, evaluate,
      interpret and apply the FLSA to the claims and defenses… There is no other
      substantial and material law that the Court must apply to adjudicate either
      Plaintiffs’ claims for unpaid wages, overtime and minimum-wage violations
      or Defendants’ defenses to those claims.

      Courts in this Circuit have followed “the approach adopted by the Seventh

Circuit, which has held that mandatory withdrawal is required only when those

issues require the interpretation, as opposed to mere application, of the non-title 11

statute, or when the court must undertake analysis of significant open and


                                          5
unresolved issues regarding the non-title 11 law.” In re Miller Auto. Grp., 2013

U.S. Dist. LEXIS 32956, at *5 (W.D. Mo. Mar. 11, 2013). See also Fayne v.

Innovations 365, LLC, 2018 WL 3614983, at *1–3 (W.D. Mo. July 27, 2018).

       The Court finds that Plaintiffs have met their burden to establish mandatory

withdrawal of the reference is appropriate.

      The crux of Plaintiff's FLSA claims are that Plaintiffs were actually

employees of DDA entitled to the protections of the FLSA. DDA classified them

as “independent contractors” to avoid application of the Act. Whether Plaintiffs

should be treated as employees and the procedures taken with regard to Plaintiffs’

work for DDA requires an interpretation of the Act. Further, whether Plaintiffs are

entitled to the remedies of the FLSA and whether or not DDA is entitled to

defenses under the Act all give rise to an interpretation of the provisions of the

FLSA. It will take more than a mere application of FLSA to determine whether

Plaintiffs are entitled to protection.

      Accordingly,

      IT IS HEREBY ORDERED that Plaintiffs’ Motion to Withdraw Reference

[doc. 1] is GRANTED.

      IT IS FURTHER ORDERED the Bankruptcy Court shall transfer this




                                           6
matter to this Court for further proceedings.

      Dated this 25th day of January, 2019.




                                       ___________________________________
                                          HENRY EDWARD AUTREY
                                       UNITED STATES DISTRICT JUDGE




                                          7
